

116 S2123 IS: Pray Safe Act
U.S. Senate
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2123IN THE SENATE OF THE UNITED STATESJune 17, 2021Mr. Portman (for himself and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo establish the Federal Clearinghouse on Safety and Security Best Practices for Faith-Based Organizations and Houses of Worship, and for other purposes.1.Short titleThis Act may be cited as the Pray Safe Act.2.DefinitionsIn this Act—(1)the term Clearinghouse means the Federal Clearinghouse on Safety Best Practices for Faith-Based Organizations and Houses of Worship established under section 2220A of the Homeland Security Act of 2002, as added by section 3 of this Act;(2)the term Department means the Department of Homeland Security; and(3)the term Secretary means the Secretary of Homeland Security.3.Federal Clearinghouse on Safety and Security Best Practices for Faith-Based Organizations and Houses of Worship(a)In generalSubtitle A of title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.), as amended by section 9, is amended by adding at the end:2220A.Federal Clearinghouse on Safety and Security Best Practices for Faith-Based Organizations and Houses of Worship(a)DefinitionsIn this section—(1)the term Clearinghouse means the Clearinghouse established under subsection (b);(2)the term faith-based organization means a group, center, or nongovernmental organization at risk because of religious, ideological, or spiritual beliefs; and (3)the term house of worship means a place or building, including synagogues, mosques, temples, and churches, in which congregants practice their religious or spiritual beliefs. (b)Establishment(1)In generalNot later than 270 days after the date of enactment of the Pray Safe Act, the Secretary, in consultation with the Attorney General, the Executive Director of the White House Office of Faith-Based and Neighborhood Partnerships, and the head of any other agency that the Secretary determines appropriate, shall establish a Federal Clearinghouse on Safety and Security Best Practices for Faith-Based Organizations and Houses of Worship within the Department. (2)PurposeThe Clearinghouse shall be the primary resource of the Federal Government—(A)to educate and publish online best practices and recommendations for safety and security for faith-based organizations and houses of worship; and(B)to provide information relating to Federal grant programs available to faith-based organizations and houses of worship.(3)Personnel(A)AssignmentsThe Clearinghouse shall be assigned such personnel and resources as the Secretary considers appropriate to carry out this section.(B)DetaileesThe Secretary may coordinate detailees as required for the Clearinghouse. (C)Designated point of contactThere shall be not less than 1 employee assigned or detailed to the Clearinghouse who shall be the designated point of contact to provide information and assistance to faith-based organizations and houses of worship, including assistance relating to the grant program established under section 5 of the Pray Safe Act. The contact information of the designated point of contact shall be made available on the website of the Clearinghouse.(D)QualificationTo the maximum extent possible, any personnel assigned or detailed to the Clearinghouse under this paragraph should be familiar with faith-based organizations and houses of worship and with physical and online security measures to identify and prevent safety and security risks.(c)Clearinghouse contents(1)Evidence-based tiers(A)In generalThe Secretary, in consultation with the Attorney General, the Executive Director of the White House Office of Faith-Based and Neighborhood Partnerships, and the head of any other agency that the Secretary determines appropriate, shall develop tiers for determining evidence-based practices that demonstrate a significant effect on improving safety or security, or both, for faith-based organizations and houses of worship. (B)RequirementsThe tiers required to be developed under subparagraph (A) shall—(i)prioritize—(I)strong evidence from not less than 1 well-designed and well-implemented experimental study; and(II)moderate evidence from not less than 1 well-designed and well-implemented quasi-experimental study; and(ii)consider promising evidence that demonstrates a rationale based on high-quality research findings or positive evaluations that such activity, strategy, or intervention is likely to improve security and promote safety for faith-based organizations and houses of worship.(2)Criteria for best practices and recommendationsThe best practices and recommendations of the Clearinghouse shall, at a minimum—(A)identify areas of concern for faith-based organizations and houses of worship, including event planning recommendations, checklists, facility hardening, tabletop exercise resources, and other resilience measures;(B)involve comprehensive safety measures, including threat prevention, preparedness, protection, mitigation, incident response, and recovery to improve the safety posture of faith-based organizations and houses of worship upon implementation; (C)involve comprehensive safety measures, including preparedness, protection, mitigation, incident response, and recovery to improve the resiliency of faith-based organizations and houses of worship from manmade and natural disasters; (D)include any evidence or research rationale supporting the determination of the Clearinghouse that the best practice or rec­om­men­da­tion under subparagraph (B) has been shown to have a significant effect on improving the safety and security of individuals in faith-based organizations and houses of worship, including—(i)findings and data from previous Federal, State, local, Tribal, territorial, private sector, and nongovernmental organization research centers relating to safety, security, and targeted violence at faith-based organizations and houses of worship; and (ii)other supportive evidence or findings relied upon by the Clearinghouse in determining best practices and rec­om­men­da­tions to improve the safety and security posture of a faith-based organization or house of worship upon implementation; and(E)an overview of the available resources the Clearinghouse can provide for faith-based organizations and houses of worship. (3)Additional informationThe Clearinghouse shall maintain and make available a comprehensive index of all Federal grant programs for which faith-based organizations and houses of worship are eligible, which shall include the performance metrics for each grant management that the recipient will be required to provide. (4)Past recommendationsTo the greatest extent practicable, the Clearinghouse shall identify and present, as appropriate, best practices and recommendations issued by Federal, State, local, Tribal, territorial, private sector, and nongovernmental organizations relevant to the safety and security of faith-based organizations and houses of worship. (d)Assistance and trainingThe Secretary may produce and publish materials on the Clearinghouse to assist and train faith-based organizations, houses of worship, and law enforcement agencies on the implementation of the best practices and recommendations.(e)Continuous improvement(1)In generalThe Secretary shall—(A)collect for the purpose of continuous improvement of the Clearinghouse—(i)Clearinghouse data analytics; (ii)user feedback on the implementation of resources, best practices, and recommendations identified by the Clearinghouse; and(iii)any evaluations conducted on implementation of the best practices and recommendations of the Clearinghouse; and(B)in coordination with the Faith-Based Security Advisory Council of the Department, the Department of Justice, the Executive Director of the White House Office of Faith-Based and Neighborhood Partnerships, and any other agency that the Secretary determines appropriate— (i)assess and identify Clearinghouse best practices and recommendations for which there are no resources available through Federal Government programs for implementation; (ii)provide feedback on the implementation of best practices and rec­om­men­da­tions of the Clearinghouse; and(iii)propose additional recommendations for best practices for inclusion in the Clearinghouse; and(C)not less frequently than annually, examine and update the Clearinghouse in accordance with—(i)the information collected under subparagraph (A); and(ii)the recommendations proposed under subparagraph (B)(iii).(2)Annual report to CongressThe Secretary shall submit to Congress, on an annual basis, a report on the updates made to the Clearinghouse during the preceding 1-year period under paragraph (1)(C), which shall include a description of any changes made to the Clearinghouse..(b)Technical AmendmentsThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135), as amended by section 9 of this Act, is amended by inserting after the item relating to section 2220 the following:Sec. 2220A. Federal Clearinghouse on Safety Best Practices for Faith-Based Organizations and Houses of Worship..4.Notification of ClearinghouseThe Secretary shall provide written notification of the establishment of the Clearinghouse, with an overview of the resources required as described in section 2220A of the Homeland Security Act of 2002, as added by section 3 of this Act, and section 5 of this Act, to— (1)every State homeland security advisor;(2)every State department of homeland security; (3)other Federal agencies with grant programs or initiatives that aid in the safety and security of faith-based organizations and houses of worship, as determined appropriate by the Secretary;(4)every Federal Bureau of Investigation Joint Terrorism Task Force;(5)every Homeland Security Fusion Center; (6)every State or territorial Governor or other chief executive;(7)the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate; and(8)the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives.5.Grant program overview(a)DHS grants and resourcesThe Secretary shall include a grants program overview on the website of the Clearinghouse that shall—(1)be the primary location for all information regarding Department grant programs that are open to faith-based organizations and houses of worship; (2)directly link to each grant application and any applicable user guides; (3)identify all safety and security homeland security assistance programs managed by the Department that may be used to implement best practices and recommendation of the Clearinghouse;(4)annually, and concurrent with the application period for any grant identified under paragraph (1), provide information related to the required elements of grant applications to aid smaller faith based organizations and houses of worship in earning access to Federal grants; and (5)provide frequently asked questions and answers for the implementation of best practices and recommendations of the Clearinghouse and best practices for applying for a grant identified under paragraph (1). (b)Other Federal grants and resourcesEach Federal agency notified under section 4(3) shall provide necessary information on any Federal grant programs or resources of the Federal agency that are available for faith-based organizations and houses of worship to the Secretary or the appropriate point of contact for the Clearinghouse.(c)State grants and resources(1)In generalAny State notified under paragraph (1), (2), or (6) of section 4 may provide necessary information on any grant programs or resources of the State available for faith-based organizations and houses of worship to the Secretary or the appropriate point of contact for the Clearinghouse. (2)Identification of resourcesThe Clearinghouse shall, to the extent practicable, identify, for each State— (A)each agency responsible for safety for faith-based organizations and houses of worship in the State, or any State that does not have such an agency designated;(B)any grant program that may be used for the purposes of implementing best practices and recommendations of the Clearinghouse; and(C)any resources or programs, including community prevention or intervention efforts, that may be used to assist in targeted violence and terrorism prevention.6.Other resourcesThe Secretary shall, on the website of the Clearinghouse, include a separate section for other resources that shall provide a centralized list of all available points of contact to seek assistance in grant applications and in carrying out the best practices and recommendations of the Clearinghouse, including—(1)a list of contact information to reach Department personnel to assist with grant-related questions;(2)the applicable Cybersecurity and Infrastructure Security Agency contact information to connect houses of worship with Protective Security Advisors;(3)contact information for all Department Fusion Centers, listed by State;(4)information on the If you See Something Say Something Campaign of the Department; and(5)any other appropriate contacts.7.Rule of constructionNothing in this Act or the amendments made by this Act shall be construed to create, satisfy, or waive any requirement under Federal civil rights laws, including—(1)title II of the Americans With Disabilities Act of 1990 (42 U.S.C. 12131 et seq.); or(2)title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.).8.ExemptionChapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act) shall not apply to any rulemaking or information collection required under this Act or under section 2220A of the Homeland Security Act of 2002, as added by section 3 of this Act. 9.Technical corrections(a)RedesignationsSubtitle A of title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.) is amended—(1)by redesignating section 2217 (6 U.S.C. 665f) as section 2220; (2)by redesignating section 2216 (6 U.S.C. 665e) as section 2219; (3)by redesignating the fourth section 2215 (relating to Sector Risk Management Agencies) (6 U.S.C. 665d) as section 2218; (4)by redesignating the third section 2215 (relating to the Cybersecurity State Coordinator) (6 U.S.C. 665c) as section 2217; and(5)by redesignating the second section 2215 (relating to the Joint Cyber Planning Office) (6 U.S.C. 665b) as section 2216. (b)Technical and conforming amendmentsSection 2202(c) of the Homeland Security Act of 2002 (6 U.S.C. 652(c)) is amended—(1)in the first paragraph (12), by striking section 2215 and inserting section 2217; and(2)by redesignating the second and third paragraphs (12) as paragraphs (13) and (14), respectively. (c)Table of contentsThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by striking the item relating to section 2214 and all that follows through the item relating to section 2217 and inserting the following:Sec. 2214. National Asset Database.Sec. 2215. Duties and authorities relating to .gov internet domain.Sec. 2216. Joint Cyber Planning Office. Sec. 2217. Cybersecurity State Coordinator.Sec. 2218. Sector Risk Management Agencies. Sec. 2219. Cybersecurity Advisory Committee.Sec. 2220. Cybersecurity education and training programs..(d)Additional technical amendment(1)AmendmentSection 904(b)(1) of the DOTGOV Act of 2020 (title IX of division U of Public Law 116–260) is amended, in the matter preceding subparagraph (A), by striking Homeland Security Act and inserting Homeland Security Act of 2002.(2)Effective dateThe amendment made by paragraph (1) shall take effect as if enacted as part of the DOTGOV Act of 2020 (title IX of division U of Public Law 116–260). 